Title: To Benjamin Franklin from Dumas, 10 January 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Honoured & dear Sir,
Amst. Jan. 10th. 1780
My last, of which I could not keep a copy, has carried you the declaration & denunciation of the principal cities of this province against the late arbitrary proceedings of an influenced plurality. They say here, that the English have insulted the men of war of this State, & taken the Dutch mercht. Ships who sailed under their protection: if this is true, I am sure they have been invited to do it by their friends at the H—— [Hague].
The Serapis, Scarboroug, Pallas & Vengeance are said to be safe at Dunkirk.— The Alliance had been seen sailing along the coast of Holland the very day She went out; since which nobody knows what is become of her. I think her cruizing, & that you will soon hear of her coming in triumphantly with another Serapis. I have this day examined the genl. account of Mr. Neufville, & found it exactly conforms to the particular accounts & receits or signed bills out of which it is made up, which, at his request, I have attested without difficulty.
I am with great respect, Honoured & dear Sir Yr. very humble & obedient servant
Dumas
Passy to his Exc. B. Franklin
 Addressed: His Excellency / B. Franklin, Esqr. Min. Plen. / of the united States &c / Passy./.
Notation: Dumas Amstm. Jany. 10. 1780